Citation Nr: 9918118	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John M. McCarty, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, C.A., and D.C.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to June 
1971.  This appeal arises from a June 1995 rating decision of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

In October 1997, the Board of Veterans' Appeals (Board) 
remanded the case for the purpose of scheduling a travel 
Board hearing for the veteran.

In March 1998, a hearing was held in Jackson, Mississippi, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  At that 
time, it was agreed that the issues of entitlement to service 
connection for residuals of injuries to the eyes, ears, and 
nose, and for an increased evaluation for right ear hearing 
loss, would be considered withdrawn if no further evidence 
was received with respect to those issues within 30 days of 
the date of the hearing.  As no such evidence was received in 
that interval, those issues are deemed withdrawn and will not 
be addressed further.

The issue of entitlement to a total disability evaluation 
based on individual unemployability will be addressed in the 
remand portion of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for an acquired psychiatric disorder.

2.  Medical evidence of record establishes that the veteran 
has a current acquired psychiatric disorder that is the 
result of his service connected head injury during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder is proximately due to or the 
result of a service connected disorder.  38 C.F.R. § 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991).  No further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection for basilar skull fracture, fractures of 
the bilateral maxillary sinuses, and antral sinus, was 
granted in February 1972.  The veteran claims that he has 
additional disability, specifically a psychiatric disorder, 
which is secondary to or which resulted from the skull 
fracture.  Disability which is proximately due to or the 
result of a service-connected injury shall be service 
connected. 38 C.F.R. § 3.310 (1998).  

The service medical records show that the veteran suffered a 
serious head injury, which included a skull fracture, in 
service in July 1966.  Psychological testing in service 
following the injury found no evidence of resultant 
psychological impairment.  A medical board determination in 
May 1967 noted no memory problems or personality change.  A 
VA examination in December 1971 described young adult 
situational reaction- resolving, and immature personality.  A 
VA physician suspected schizophrenia in August 1975.  During 
a three month VA hospitalization in late 1975, passive-
aggressive personality was diagnosed after brain scan, EEG, 
and psychological testing disclosed no evidence of 
organicity.  A psychological evaluation conducted in May 
1994, pursuant to the veteran's claim for Social Security 
Administration (SSA) disability benefits, found psychotic 
disorder, not otherwise specified.  The examiner could not 
say whether the diagnosis was related to the veteran's injury 
during service.  A VA examiner in August 1994 stated that the 
veteran provided a history of symptoms consistent with 
dementia due to head injury.  No actual diagnosis was made.  
A psychiatrist's review of the file for SSA purposes in July 
1994 noted schizophrenic reaction, paranoid type (vs. 
psychotic disorder, n.o.s.), but could not say when the 
disorder began.  A private psychiatrist, Dr. Guild, examined 
the veteran in February 1995.  He diagnosed schizophrenia, 
but stated that the veteran also had an organic syndrome from 
the inservice head injury.  Later that month, a board of two 
VA psychiatrists reviewed the claims folder and provided an 
opinion that the veteran suffered from a psychotic disorder 
which was not secondary to head trauma.

In order to reconcile the differing diagnoses and opinions of 
record, the Board obtained an opinion in December 1998 from 
Kenneth Spaulding, M.D., of the Western Missouri Mental 
Health Center.  After reviewing the record, Dr. Spaulding 
opined that the veteran does currently suffer from at least a 
personality disorder or type which interferes with his 
functioning.  Dr. Spaulding noted that a personality pattern 
could develop after a head injury.  He opined that the proper 
current diagnosis was psychotic disorder due to a general 
medical condition, and stated that he would agree that the 
veteran had psychiatric sequelae of a traumatic brain injury 
in the form of a personality change causing a degree of 
dysfunction.  He saw no firm evidence of schizophrenia.

The medical opinions of record are split on the issue of 
whether the veteran's current psychiatric pathology is a 
result of his service connected brain trauma.  Accordingly, 
the Board concludes that the evidence being in relative 
equipoise, that reasonable doubt must be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  Therefore, the veteran's claim for service 
connection for an acquired psychiatric disorder is granted.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. § 3.310 
(1998).


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

The veteran contends that he is unable to obtain or retain 
employment as a result of his service connected disabilities.  
In light of the above grant of service connection for an 
acquired psychiatric disorder, the RO must assign a 
disability evaluation for that disorder, and then reconsider 
whether the veteran meets the criteria for a total rating 
based on individual unemployability.  Evidence with respect 
to the veteran's current work status should also be 
developed.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  A social and industrial survey should 
be conducted.  It should be ascertained 
if the veteran is working.  Family 
members, members of the community, 
coworkers or former coworkers, and the 
veteran should be interviewed.  The 
purpose of the survey is to gather data 
upon which to assess the impact of the 
service-connected psychiatric disorder, 
residuals of skull fracture, right ear 
hearing loss, dentigerous cyst, on the 
veteran's ability to secure or follow a 
substantially gainful occupation.  If 
deemed appropriate, the RO may wish to 
obtain a VA medical examination.

2.  The RO must assign a disability 
evaluation for service connected acquired 
psychiatric disorder, then adjudicate the 
claim for a total disability rating for 
compensation purposes based on individual 
unemployability, taking into account the 
evaluation of the acquired psychiatric 
disorder.

If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

